Citation Nr: 1501098	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  12-12 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel






INTRODUCTION

The Veteran had active duty service from January 2002 to March 2009. 

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a July 2010 rating decision issued by the Regional Office (RO) in Chicago, Illinois.  The appeal was certified to the Board by the RO in St. Louis, Missouri.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the appeal.  A review of these documents reveals VA treatment records from March 2010 to March 2012.  The Veterans Benefits Management System contains a November 2014 appellate brief.  All other documents are either duplicative of the evidence in the claims file or irrelevant to the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that a March 2012 VA examination does not accurately reflect the impact his service-connected disabilities have on employability.  Since that examination took place more than two-and-a-half years ago, a current evaluation is warranted.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

Moreover, an April 2012 statement of the case indicates that the Veteran applied for but was denied Social Security Administration benefits.  No attempt, however, has been made to obtain those records.  Given that the Veteran is service connected for a variety of disorders, it is likely that at least some of those records may be relevant.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009).

Finally, the most recent VA treatment records are dated from March 2012; thus, any outstanding VA treatment records should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be given an opportunity to identify any healthcare provider who treated him for his service-connected disorders.  After securing any necessary authorization from the Veteran, obtain all identified records not already contained in the claims file.  VA treatment records from March 2012 to the present should be obtained.

The AOJ should also contact the Social Security Administration and obtain any records associated with his claim for disability benefits.

If the AOJ cannot locate the above records, the AOJ must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.

2. Thereafter, the Veteran should be afforded a VA examination to determine the effect his service-connected disabilities (posttraumatic stress disorder, migraine headaches, bilateral pes planus, left toe shrapnel residuals, tinnitus, bronchiolitis, a left ankle disorder, mitral valve prolapse, chest scars, and bilateral hearing loss) have on employability.  The examiner should provide a detailed review of the Veteran's pertinent medical history, current complaints, and the effect his service-connected disorders have on employability.  The examiner must specify in the report that the claims file, Virtual VA, and Veterans Benefits Management System records have been reviewed.

3. After the development requested has been completed, the AOJ should review any report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once.

4. After completing any additional development deemed necessary, readjudicate the claim.  If the benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




